Title: To Thomas Jefferson from Robert Brent, 4 February 1803
From: Brent, Robert
To: Jefferson, Thomas


          
            Sir,
            Feby 4th 1803
          
          I take the liberty of enclosing a Memorial which has this day been presented me Soliciting my recommendation of Mr. Samuel Speake as a Justice of the peace, for the reasons therein stated—
          I will add nothing to what has been stated in the memorial—which I am sure will have its full weight with you—when ever you may enter upon further appointments then those in Commission—
          With Sentiments of Esteem & respect I have the honor to be Sir Your Mo Ob Sert.,
          
            Robert Brent
          
        